IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KEITH SMITH PRO SE,                        : No. 103 EM 2019
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY (CCP),                 :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Writ of Mandamas [sic] to Compel” is DENIED.